Citation Nr: 0711419	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-43 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for urinary tract 
infections.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a left wrist 
disability.

6.  Entitlement to service connection for a right hip 
disability.

7.  Entitlement to service connection for a disability 
manifested by right hand pain.

8.  Entitlement to service connection for a disability 
manifested by left hand pain.

9.  Entitlement to an initial compensable disability rating 
prior to October 24, 2005, and greater than 10 percent on or 
after that date, for atopic dermatitis.

10.  Entitlement to an initial disability rating greater than 
10 percent for low back strain.

11.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease of the cervical 
spine.

12.  Entitlement to an initial disability rating greater than 
10 percent for patellofemoral syndrome of the right knee.

13.  Entitlement to an initial disability rating greater than 
10 percent for right wrist strain (major) (right wrist 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from February 1993 to November 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
hearing was held before the undersigned Veterans Law Judge at 
the RO in November 2006. 

The issues of service connection for a bilateral foot 
disability and disabilities manifested by bilateral hand pain 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have current diagnoses of sinusitis 
or urinary tract infection, nor is it shown that he has 
diagnosed chronic disabilities of the left ankle, left wrist, 
and right hip.  

2.  Prior to October 24, 2005, the veteran's skin disorder 
was shown to be essentially asymptomatic with some 
complaints, but without evidence of 5 percent body 
involvement.  As of October 24, 2005, 5 percent of the body 
area was noted by clinical evidence.  The veteran's skin 
disorder is currently manifested by dry skin of the hands and 
feet; without marked disfigurement and does not involve at 
least 20 percent of the veteran's body, and does not require 
systemic therapy.

3.  Low back strain is manifested by complaints of pain and 
with 70-90 degrees of flexion and no neurological 
symptomatology, without evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as reversed lordosis, or abnormal 
kyphosis.

4.  The veteran's cervical spine disability is primarily 
manifested by complaints of pain and slight limitation of 
motion.

5.  The right knee disability is manifested by complaints of 
pain, with full range of motion; without objective evidence 
of current ligamentous instability.

6.  The right wrist disability is manifested by complaints of 
pain with full range of motion and without evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  Chronic disabilities involving the sinuses, urinary 
tract, hands, left ankle, left wrist and right hip were not 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The schedular criteria for an initial compensable 
evaluation prior to October 24, 2005, and in excess of 10 
percent on and after that date for atopic dermatitis are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2006).

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for low back strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5295, 5293, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243, effective September 26, 2003.

4.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the cervical spine disability are 
not met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290, 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5237 effective September 26, 2003.

5.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the right knee disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2006).

6.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the right wrist disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in September 2003, March 2004, and 
September 2004.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
March 2006.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations in 
April 2003, August 2004, November 2004, and October 2005.  
The record also contains statements and testimony of the 
veteran, as well as VA outpatient records that date between 
2003 and 2005.

Although the examiners at the skin examinations in November 
2004 and October 2005 did not have the veteran's claim file, 
the reported history by the veteran was reasonably accurate 
and contained the necessary information in regards to his 
skin disorder.  Further, it appears that the examiners had a 
copy of the veteran's VA treatment and examination records.  
Furthermore, the veteran has had other VA examinations 
regarding the skin during the appeal period.  The Board does 
not find it necessary to remand the case simply for review of 
the veteran's medical history.  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for chronic disabilities 
involving the sinuses, urinary tract, left ankle, left wrist, 
and right hip

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran claims to have chronic disabilities involving the 
sinuses, urinary tract, left ankle, left wrist, and right 
hip.  The service medical records reflect that he received 
medical care on different occasions for various complaints 
including left wrist strain (July 1993), urinary tract 
infections (August through October 1993, and in March 1994), 
soft tissue injury to the left hand (January 1995), contusion 
to the right thumb and index finger (November 1995), sexually 
transmitted disease (December 1995 and January 1996), left 
ankle strain (July 1997), right palm pain (August 1997), 
sinusitis (February 1998), and right hip pain diagnosed as 
illotibial band syndrome (April 1999).

Significantly however, the record does not support a 
conclusion that the veteran currently has chronic 
disabilities involving the sinuses, urinary tract, left 
ankle, left wrist and right hip.  Without proof of current 
disability, service connection cannot be granted, as 
essentially there is no disability to service connect.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

The veteran has neither provided nor identified medical 
evidence to show current diagnoses of the claimed disorders.  
VA examinations were conducted in April 2003 specifically to 
ascertain the nature and severity of the claimed 
disabilities; however, besides pain, no other definitive 
diagnoses were reported.  The Board notes that service 
connection is generally not in order for "mere" pain, rather 
a diagnosed disorder is generally necessary to establish 
entitlement.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed.Cir. 2001).

VA outpatient records relate that over the years the veteran 
has complained of various joint pains; however, there are no 
diagnoses regarding the left ankle, left wrist, or right hip.  
A VA rheumatology consultation was conducted in March 2005.  
Although the veteran was mildly positive for the RA factor, 
the examiner noted that X-rays of the ankles, knees, and 
wrists were negative for degenerative arthritis.  

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the existence of the 
claimed disabilities or that relate the claimed disabilities 
to military service.  The only evidence of record that 
suggests the existence of and/or a causal relationship 
between the veteran's claimed disabilities and service is the 
veteran's statements.  However, his lay assertions are of no 
probative value with respect to the current diagnosis 
necessary to establish service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for chronic disabilities 
involving the sinuses, urinary tract, left ankle, left wrist, 
and right hip.



General criteria for an increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disabilities and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Entitlement to an initial compensable disability rating, 
prior to October 24, 2005, and greater than 10 percent on and 
after that date, for atopic dermatitis

Based on in-service medical care, service connection was 
granted for atopic dermatitis, in the April 2003 rating 
action.  Initially a noncompensable rating was assigned.  The 
appellant disagreed.  Thereafter, by subsequent rating, a 10 
percent evaluation was assigned effective October 24, 2005.  
As of that date it was held that the clinical record showed 
involvement of 5 percent exposed area, warranting a 10 
percent rating.

The appellant's dermatitis is rated under Diagnostic Code 
7806 dermatitis-eczema.  A 30 percent rating is warranted for 
dermatitis involving 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 10 
percent rating is for assignment where at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas is 
affected, or intermittent systemic therapy has been required, 
such as corticosteroids or other immunosuppressive drugs, for 
a total duration of less than six weeks during the past 12-
month period.  A noncompensable rating is warranted where 
there is less than 5 percent on entire body or less than 5 
percent of the exposed areas affected, and; no more than 
topical therapy required during the last 12-month period.  
Diagnostic Code 7806.

For the period of the initial grant of service connection for 
a skin disorder, a noncompensable rating was properly 
assigned.  There was evidence of some slight skin 
involvement, and treatment was generally described as being 
with topical creams.  There was no significant area 
involvement that was confirmed by clinical documentation.

Effective October 24, 2005, however, evidence warranting 
assignment of a 10 percent rating was shown.  At that time 
there was clinical indication of involvement of 5 percent of 
the affected area.  Thus, a 10 percent rating was properly 
assigned.

In reviewing the evidence of record, however, it is not shown 
that the skin condition approximates the criteria for a 30 
percent rating under Diagnostic Code 7806.  The VA outpatient 
records dated between 2003 and 2005 show that the veteran 
complained of dry skin on different occasions.  In July 2004, 
the VA examiner noted that there was questionable dermatitis 
of the left lower thigh.  In May 2005, it was reported that 
there was hyperkeratotic tissue with hypopigmentation on the 
dorsal 4th and 5th PIP on the left hand.  

VA examinations were conducted in April 2003 and in October 
2005.  In April 2003, there was dryness of the skin in the 
finger webs, toe webs, palms of the hands, as well as, dorsum 
and plantar aspect of the feet with evidence of scleroderma.  
Similar findings were reported at the VA examination 
conducted in October 2005.  The examiner also reported that 
there were scattered patches of dry skin with some scaling on 
the toe webs, dorsum and plantar aspect of the feet and 
hands.  It was estimated that this involved 5 percent of the 
total area and less than one percent of the exposed areas on 
the hands.  This was the first indication of this degree of 
involvement.  A higher evaluation would require involvement 
of at least 20 percent of the veteran's body, or requires 
systemic therapy, which is not shown in this case.  

The remaining codes, involve skin conditions with pathology 
such as burn scars, scars involving disfigurement of the 
head, face or neck, or scars that are unstable or cover an 
area or areas exceeding 12 square inches (77 sq. cm.), that 
is not present in this case.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801.

In sum, the preponderance of the evidence is against a claim 
for an initial compensable evaluation prior to October 24, 
2005, or a rating higher than 10 percent on or after that 
date, for atopic dermatitis.  



Entitlement to an initial disability rating greater than 10 
percent for low back strain

Based on in-service medical care, service connection was 
granted for low back pain in the April 2003 rating action.  A 
10 percent evaluation was assigned.  The disability has been 
recharacterized as low back strain.

The veteran filed his claims in October 2002.  The 
regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002.  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003-for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5295 is now Diagnostic Code 5237).  It should 
be pointed out that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).  

Diagnostic Code 5295 was designated for lumbosacral strain.  
Under this diagnostic code a noncompensable rating was 
warranted for lumbosacral strain where there are only slight 
subjective symptoms.  A 10 percent evaluation required 
characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain where there was muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.    

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286.

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Another note (6) indicated that disability of the 
thoracolumbar and cervical spine segments will be separately 
evaluated, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The Board points out that nowhere is it indicated that the 
veteran had unilateral loss of lateral spine motion that 
would be required by Diagnostic Code 5295 for a higher 
evaluation.  The VA examination reports failed to show any 
evidence of muscle spasm or loss of lateral spine motion in 
any anatomical position.

Furthermore, the reported findings approximate no more than 
slight limitation of motion.  The medical records show that 
the veteran's lumbar spine motion was decreased to 70 degrees 
of flexion in April 2003.  In October 2005, the range of 
motion study showed that he had 80-90 degrees of flexion and 
0-30 degrees of extension, bilateral lateral flexion, and 
bilateral rotation.  This evidence does not support the 
assignment of a higher disability evaluation under limitation 
of motion criteria.  

Still further, the pain on use of his back which the veteran 
described to examiners was, the Board finds, adequately and 
appropriately compensated at the 10 percent level and did not 
warrant an evaluation in excess of 10 percent under 38 C.F.R. 
§§ 4.40, 4.45, or DeLuca, supra.  There was pain on flexion 
from 60-80 degrees.  Significantly, there were no postural 
abnormalities, fixed deformity, spasm, weakness, tenderness 
or decrease in range of motion following repetitive use.  The 
complaints and findings recorded during this period are 
consistent with not more than slight limitation of motion.  
Therefore, the Board does not find that a higher evaluation 
is warranted under the old regulations.  

In regard to the new regulations, the Board does not find 
that the veteran's lumbosacral strain exceeds the 10 percent 
when rated under the new Diagnostic Code 5237.  The veteran's 
forward flexion during this time period varied from 70 to 90 
degrees.  Therefore a higher rating is not warranted based on 
range of motion.  

In regard to muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as noted 
there has been no evidence of muscle spasm.  VA examinations 
reports indicate that his posture is erect and his gait is 
normal.  Furthermore, there has never been any evidence of 
reversed lordosis, or abnormal kyphosis.  Moreover, the new 
General Rating Formula for Diseases and Injuries of the Spine 
now contemplates symptoms such as pain.  So entitlement to an 
evaluation in excess of 10 percent for his lumbosacral spine 
disability under Diagnostic Code 5237 is not warranted.  

The Board has considered the possibility of a rating in 
excess of 10 percent under other potentially applicable 
diagnostic codes including those that take in consideration 
ankylosis and intervertebral disc syndrome.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
evidence of these manifestations.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  

Entitlement to an initial disability rating greater than 10 
percent for degenerative joint disease of the cervical spine

Based on in-service medical care, service connection was 
granted for neck pain, in April 2003 rating action.  A 10 
percent evaluation was assigned under Diagnostic Code 5290.  
The disability was recharacterized as degenerative joint 
disease of the cervical spine with strain.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

As noted above, the regulations for evaluation of certain 
disabilities of the spine were revised.  The cervical spine 
disability was rated by the RO as 10 percent disabling, for 
slight limitation of motion.  The veteran reported multiple 
complaints, including pain and weakness.  The April 2003 VA 
medical report shows that the range of motion for the 
cervical spine was 45 degrees of flexion, 50 degrees of 
extension, 40 degrees of lateral flexion, bilaterally, and 60 
degrees of rotation, bilaterally.  The Board finds that this 
approximates no more than slight limitation of motion and 
supports a 10 percent evaluation. 

The veteran reported multiple complaints, including pain and 
weakness.  However, sensory and motor examinations were 
essentially intact, and reflexes were symmetrical.  The pain 
on use of his neck which the veteran described to examiners 
is adequately and appropriately compensated at the 10 percent 
level and does not warrant an evaluation in excess of 10 
percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  The 
complaints and findings recorded during this period are 
consistent with not more than severe limitation of motion.  
As noted above, the new General Rating Formula for Diseases 
and Injuries of the Spine now contemplates symptoms such as 
pain.

The pertinent evidence of record, which includes the reports 
of the VA examinations, as well as, the veteran's written 
statements and testimony, provides no basis for an evaluation 
in excess of 10 percent under any applicable diagnostic code.  
After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  

Entitlement to an initial disability rating greater than 10 
percent for patellofemoral syndrome of the right knee

In the April 2003 rating action, service connection was 
granted for right knee pain, under Diagnostic Code 5257 and a 
10 percent rating was assigned.  The disability was 
recharacterized as patellofemoral syndrome of the right knee.  

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation and lateral instability is rated 20 percent when 
moderate and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

As patellofemoral syndrome can be considered analogous to 
degenerative arthritis, the Board also considered Diagnostic 
Code 5260, which provides for the evaluation of limitation of 
flexion of the knee.  A 0 percent rating is warranted when 
leg flexion is limited to 60 degrees.  A 10 percent rating is 
warranted when it is limited to 45 degrees, and a 20 percent 
rating is warranted when it is limited to 30 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

At VA examination in April 2003 the veteran complained of 
right knee pain and stiffness with occasional swelling.  On 
examination, he was able flex the knee from 0-110 degrees 
with pain from 110 degrees to 120 degrees.  There was minimal 
laxity laterally.  The drawer sign was negative and there 
were no acute inflammatory signs or symptoms.  There was no 
crepitus.   

At the VA examination in October 2005, the veteran reported 
pain on prolonged activities, squatting, and climbing stairs.  
On examination he had 0-140 degrees of flexion.  There was no 
painful motion, instability, weakness, tenderness, redness, 
swelling, effusion, guarding, or abnormal movement.  The 
McMurray's, Lachman's, and drawer's tests were negative.  

While the VA examiner noted minimal laxity at the 2003 VA 
examination, the Board notes that this examiner also 
indicated that there was no instability.  Moreover, the most 
recent examination indicated that that there was normal 
stability.  Under the circumstances, a higher rating for 
instability is not warranted.  

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  Clinical findings do not show 
limitation of motion is currently present.  The range of 
motion study of the right knee shows that he was able to flex 
to 140 degrees and extension was full.  

The Board has considered DeLuca v. Brown, in reaching its 
conclusion in this case.  At the VA examination in 2003, the 
veteran reported constant swelling and pain.  He took pain 
relievers daily for pain control.  He stated that pain was 
precipitated by standing, running and lifting heavy objects.  
He also uses a brace. The veteran is competent to credibly 
describe the pain in his right knee.  However, in this case, 
it is not objectively shown that there was additional 
functional limitation that would warrant an increased rating 
based on pain or weakness.  He has not identified any 
functional limitation that would warrant a higher rating 
under the applicable rating criteria.  There is no swelling 
or effusion of either knee joint.  All of the physical 
findings referable to the right knee have been very close to 
normal.  No neurological abnormalities have been noted.  He 
has reported locking but this has not been confirmed on 
examination.  No subluxation has been shown in the report of 
the VA examinations, despite a comprehensive study.  The 
examination report shows that he has full range of motion of 
the right knee.  The rating schedule does not support an 
increased rating due to pain alone.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

While there are other diagnostic codes concerning impairment 
of the knees that provide for a higher rating, the 
manifestations required for the assignment of a higher rating 
are not shown.  After consideration of all of the evidence, 
the Board finds that the preponderance of the evidence is 
against the claim for the assignment of a higher evaluation.  

Entitlement to an initial disability rating greater than 10 
percent for right wrist strain

Based on in-service medical care, service connection was 
granted for right wrist pain, in the April 2003 rating 
action.  A 10 percent evaluation was assigned under 
Diagnostic Code 5215.  The disability has been 
recharacterized as right wrist strain.  

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees.  Id.  According to the applicable criteria, a 10 
percent evaluation is warranted for palmar flexion limited in 
line with the forearm or for dorsiflexion less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 20 
percent evaluation requires favorable ankylosis in 20 to 30 
degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.

The April 2003 VA examination report shows that the veteran 
is right handed.  See 38 C.F.R. § 4.69 [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one extremity is to be considered 
major].

At VA examination in April 2003, the range of motion for each 
wrist was as follows: extension 0-60 degrees, flexion 0-70 
degrees, radial deviation 0- 20 degrees, and ulnar deviation 
0-45 degrees.  There was some swelling at the base of the 
wrist.  There were no inflammatory signs or symptoms.  

In October 2005, the range of motion for the right wrist was 
extension 0-70 degrees, flexion 0-80 degrees, radial 
deviation 0-20 degrees, and ulnar deviation was 0-45 degrees.  
There was no pain, spasm, guarding, swelling, or abnormal 
anatomy.  He had normal strength and stability with good 
grip.   

In this case, the veteran is rated at the maximum schedular 
level under Diagnostic Code 5215, 10 percent, and he is not 
entitled to a higher rating under that code.  Furthermore, 
after review of the rating schedule, the Board finds no other 
diagnostic code that authorizes a disability rating in excess 
of 10 percent for the veteran's right wrist disability.  

While Diagnostic Code 5214 allows for a higher disability 
evaluation, it pertains to ankylosis of the wrist.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  The medical evidence of 
record does not show the presence of ankylosis, as would be 
required to justify a 20 percent disability evaluation under 
Diagnostic Code 5214.  

A 10 percent rating is the maximum rating for his right wrist 
disability under Diagnostic Code 5215.  In Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the United States Court of 
Appeals for Veterans Claims (Court) determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable.  Since the veteran was 
receiving the maximum rating allowable under the applicable 
Diagnostic Code for his right wrist, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston, 10 Vet. App. at 85.

The Board considered 38 C.F.R. § 3.321(b) (1); however, the 
veteran's disability picture is not so exceptional or unusual 
as to make the application of regular schedular standards 
impractical.  The veteran did not require frequent periods of 
hospitalization for this disability.  Moreover, it is not 
shown that this disability interfered significantly with his 
employment.  The veteran is reportedly a student and the VA 
examiner in October 2005 noted that his right wrist 
disability did not effect his usual occupation or daily 
activities.  The description of his symptoms does not show a 
disability picture that is exceptional or unusual.  
Consequently, the Board concludes that the record does not 
require referral of this case for an extraschedular 
evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected right wrist 
disability.


ORDER

Service connection for chronic disabilities involving the 
sinuses, urinary tract, left ankle, left wrist, and right hip 
is denied.

An initial compensable evaluation prior to October 24, 2005, 
and a rating in excess of 10 percent for atopic dermatitis on 
and after that date, is denied.

An initial evaluation in excess of 10 percent for the 
residuals of lumbar strain is denied.

An initial evaluation in excess of 10 percent for the 
residuals of degenerative joint disease of the cervical spine 
is denied.

An initial evaluation in excess of 10 percent for the right 
wrist disability is denied.

An initial evaluation in excess of 10 percent for the right 
knee disability is denied.


REMAND

The veteran claims that he has a bilateral foot disability 
that had its onset in military service.  The service medical 
records relate that in February 1996, the veteran reported 
that an automobile fell off a jack and landed on his feet.  
Post service records reflect that plantar fasciitis was 
diagnosed at the April 2003 VA examination; however, the 
examiner did not comment on the etiology of the diagnosed 
bilateral foot disability.  The veteran has continued to 
complain of bilateral foot pain, but plantar fasciitis has 
not been diagnosed since the April 2003 VA examination.  
Further medical opinion is needed for the adjudication of the 
case.

Additionally, the veteran has contended that he has a 
disability manifested by bilateral hand pain.  In that 
regard, when examined in March 2005, it was noted that there 
was a positive rheumatoid factor.  It was noted that 
appellant had chronic arthralgia with the positive rheumatoid 
factor.  It is unclear whether this may have been related to 
service.  No opinion was offered as to whether the hands were 
involved with this arthralgia or if so, whether it might be 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  An appropriate VA examination(s) 
should be conducted to determine the 
nature, and etiology of the bilateral 
foot disability and any bilateral hand 
disability manifested by pain.  The 
claims folder should be made available to 
the examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report(s).  The 
examiner(s) should comment on the 
significance of the veteran's in-service 
accident and the post service diagnosed 
plantar fasciitis.  The examiner(s) 
should provide opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
the current bilateral foot disability was 
incurred during his military service.  If 
this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiner(s) should provide a 
rationale for all opinions expressed.  

Likewise, as to the hands, it should be 
determined whether the aforementioned 
arthralgias involve the hands, and if so, 
whether it is due to the positive 
rheumatoid factor.  Moreover, if so, the 
examiner(s) should indicate whether there 
is any relationship between the positive 
rheumatoid factor, arthralgias, and 
service.  A discussion as requested above 
should be included in any conclusions 
reached.

2.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


